DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent 9,807,492 (patented 31 October 2017) (“Campbell”) and K. Kalgaonkar and B Raj, Ultrasonic Doppler Sensor for Speaker Recognition, ICASSP IEEE 4865 (2008).
Claims 2–4 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Campbell, Kalgaonkar and US Patent Application Publication 2012/0224456 (published 6 September 2012) (“Visser”).
Claims 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Campbell, Kalgaonkar, Visser and US Patent Application Publication 2008/0095401 (published 24 April 2008) (“Saleh”).
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Campbell, Kalgaonkar, Visser and US Patent 5,027,306 (patented 25 June 1991) (“Dattorro”).
Claims 9 and 11–14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Campbell, Kalgaonkar and US Patent Application Publication 2018/0018965 (effectively filed 12 July 2016 in provisional US Patent Application 62/361,257) (“Daley”).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Campbell, Kalgaonkar, Daley and US Patent Application Publication 2013/0332156 (published 12 December 2013) (“Tackin”).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Campbell, Kalgaonkar, Daley and US Patent Application Publication 2013/0129102 (published 23 May 2013) (“Li”).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Campbell, Kalgaonkar, Daley and Visser.
Claim 1 is drawn to “a system.” The following table illustrates the correspondence between the claimed system and the Campbell reference.
Claim 1
The Campbell Reference
“1. A system comprising:
The Campbell reference describes a system for enhancing hearing. 
“sound sensing equipment comprising a microphone or more than one co-located microphone,
“wherein at least one of the one or more microphones of said sound sensing equipment is arranged to capture from said environment a received audio signal comprising a component in a human audible range, and
Campbell’s system includes a device 100 that includes microphones 104. Id. at col. 2 ll. 25–35, FIG.1.
“an ultrasound emitter configured to emit an emitted ultrasound signal into an environment;
“wherein at least one of the one or more microphones of the sound sensing equipment is arranged to capture a received ultrasound signal comprising reflections of the emitted ultrasound signal; and
Campbell’s system does not include the claimed ultrasound emitter and the claimed microphone arranged to capture a received ultrasound signal. Rather, Campbell’s system is equipped with a camera configured to detect talking faces within a close proximity of a user device 100.
The use of the claimed ultrasound emitter and ultrasound microphone as an obvious alternative to, or in addition to, Campbell’s camera will be analyzed in detail below.
“a controller configured to perform operations of:
Campbell’s system includes a controller, such as a microcontroller, configured to carry out various control operations. Id. at col. 11 l. 53 to col. 12 l. 15.
“applying a noise model in order to remove ambient noise from the received audio signal, the noise model modelling ambient noise originating from said environment;
Campbell’s control operations include operations 208, 270 using a noise model to cancel ambient noise conditions. Id. at col. 4 ll. 31–60, col. 5 ll. 9–38, FIGs.5, 6 (describing the cancellation of frequencies associated with ambient/background noise, a model of which is stored in a database in operation 258).
“performing a motion detection process, by using the received ultrasound signal to detect the reflections of the emitted ultrasound and based thereon to detect motion in the environment;
Campbell’s control operations further include performing a motion detection process 256 to detect a talking face in close proximity to device 100. Id.
As previously noted, Campbell does not anticipate the claim because Campbell describes motion detection in connection with the analysis of images rather than ultrasound signals.
“performing a noise classification to classify whether or not the received audio signal currently consists only of ambient noise, by classifying the received audio signal as ambient noise at least partially in dependence on not being accompanied by motion in the environment as detected based on said motion detection process; and
Likewise, Campbell describes classifying an audio signal as containing noise based on the absence of a talking face in close proximity. Id.
“training the noise model based on the received audio signal during periods when the received audio signal is classified as ambient noise according to said noise classification, but suppressing the training during periods when the received audio signal is not classified as ambient noise according to said noise classification.”
Campbell analyzes and updates it background noise database, or model, only when the motion detection process (256) indicates that there is no motion. Id.

Table 1
The table above shows that the Campbell reference describes a system that corresponds closely to the claimed system. The two systems differ since the claimed system uses ultrasound emission and reception to detect motion based on reflections of the emitted ultrasound. The Campbell reference, on the other hand, detects motion through image analysis of a video signal.
The differences between the two systems is such that one of ordinary skill in the art at the time of filing would have found the claimed invention as a whole to have been obvious. Campbell’s system relies on imager analysis of a video signal to detect motion, particularly motion associated with a talking face in close proximity to a device 100. The Kalgaonkar reference teaches that ultrasounds may similarly be used to detect talking faces by detecting the reflections of ultrasonic signals reflecting off the face of a person who is talking. Kalgaonkar at Abs., § 1. The remainder of Kalgaonkar details a precise method for emitting, recording and processing ultrasounds to detect lip movement. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Campbell’s system to emit ultrasounds, receive ultrasonic reflections and detect motion associated with a speaker (i.e., moving lips). For the foregoing reasons, the combination of the Campbell and the Kalgaonkar references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the sound sensing equipment comprises:
“an audio filter arranged to receive and filter an input signal from the one or more microphones to produce the received audio signal representing the audio component by passing a first frequency range comprising the audio component but filtering out higher frequencies; and
“an ultrasound filter arranged to receive and filter an instance of the same input signal derived from the same microphone as the audio filter to produce the received ultrasound signal comprising the ultrasound reflections by passing a second frequency range comprising the ultrasound component but filtering out lower frequencies including at least the audio component.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Campbell’s system to detect motion (e.g., lip movement) with ultrasonic reflections. Further, those of ordinary skill in the art at the time of the invention would have known from references like the Visser reference that audible voice utterances and ultrasonic signals would be detectable through microphone arrays configured to detect both types of signals. Visser at ¶ 63, 145, 146, FIGs.1D, 28A. The Visser reference would have taught one of ordinary skill that passing audible and ultrasonic signals through a band-splitting filter would separate the signals into an audible channel and an ultrasonic channel for subsequent, independent processing. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to embody Campbell’s system with a microphone array configured to sense audible voice signals and ultrasonic reflections. It would have further been obvious to filter the sensed signals to split them into two band-limited, independent sound channels for the purposes of detecting user utterances and user gestures. For the foregoing reasons, the combination of the Campbell, the Kalgaonkar and Visser references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein: the audio filter takes the form of an audio decimator which is also arranged to downsample the input signal to an audio sampling frequency retaining the first frequency range but not higher frequencies, thereby producing said received audio signal at the audio sampling frequency.”
The Visser reference similarly suggests decimating/resampling the audio channel to a lower sampling rate, discarding higher frequencies as would be generally known to those of ordinary skill in the art from the Nyquist-sampling theorem. See Visser at ¶ 145, FIG.28A. For the foregoing reasons, the combination of the Campbell, the Kalgaonkar and Visser references makes obvious all limitations of the claim.
Claim 4 depends on claim 2 and further requires the following:
“wherein the ultrasound filter is also arranged to filter out frequencies higher than the second frequency range.”
The Visser reference’s band-pass filter FB10 splits a combined audible-ultrasonic signal into two non-overlapping frequency ranges. FB10 necessarily splits the ultrasonic signal into a frequency range that would filter out higher frequencies to avoid aliasing, as is generally known to those of ordinary skill in the art from the Nyquist-sampling theorem. See Visser at ¶ 145, FIG.28A. For the foregoing reasons, the combination of the Campbell, the Kalgaonkar and Visser references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the ultrasound filter takes the form of an ultrasound decimator which is also arranged to downsample the input signal to an ultrasound sampling frequency retaining the second frequency range but not higher frequencies, thereby producing said received ultrasound signal at the ultrasound sampling rate.”
The Visser reference’s band-pass filter FB10 splits a combined audible-ultrasonic signal into two non-overlapping frequency ranges. Visser at ¶¶ 145, 146, FIG.28A. FB10 necessarily splits the ultrasonic signal into a frequency range that would filter out higher frequencies than half of its sampling rate to avoid aliasing, as is generally known to those of ordinary skill in the art from the Nyquist-sampling theorem. See id. The Visser reference also suggests decimating/resampling the audio channel to a lower sampling rate, discarding higher frequencies as would be generally known to those of ordinary skill in the art from the Nyquist-sampling theorem. See id. Visser, however, does not expressly describe decimating/resampling signal S10-1 so that the ultrasonic signal is resampled to an ultrasound sampling frequency.
Those of ordinary skill in the art would know that when processing ultrasonic signals, it is advantageous to modulate and decimate them to a baseband to reduce processing overhead. See Saleh at ¶¶ 45–53, FIGs.4A, 4B. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to configure Visser’s band-splitting filter FB10 to modulate and decimate the ultrasonic signal to reduce it to a baseband and alleviate the processing requirements of the signal. For the foregoing reasons, the combination of the Campbell, Kalgaonkar, Visser and Saleh references makes obvious all limitations of the claim.
Claim 6 depends on claim 4 and further requires the following:
“wherein the ultrasound filter has a configurable pass band.”
The obviousness rejection of claim 5 shows the obviousness of implementing ultrasonic processing according to the teachings of the Visser and Saleh references. Both the Visser and Saleh references suggest implementing ultrasound processing and filtering in software, making the filter’s pass band a configurable pass band. See Visser at ¶ 166, FIGs.28A, 33B; Saleh at ¶ 33, FIG.2. For the foregoing reasons, the combination of the Campbell, Kalgaonkar, Visser and Saleh references makes obvious all limitations of the claim.
Claim 7 depends on claim 2 and further requires the following:
“wherein: the input signal initially includes frequencies higher than the second frequency range, comprising high frequency noise; and the system comprises a preliminary filter arranged to filter the input signal before input to the audio and ultrasound filters, by passing the first and second frequency ranges but to filter out at least some of the high frequency noise.”
Claim 8 depends on claim 7 and further requires the following:
“wherein the preliminary filter takes the form of a preliminary decimator which is also arranged to downsample the input signal to an initial downsampled sampling frequency before input to the audio and ultrasound filters, the initial downsampled sampling frequency retaining said first and second frequency ranges but not a higher frequency range comprising at least some of said high frequency noise.”
The Visser reference’s band-pass filter FB10 splits a combined audible-ultrasonic signal into two non-overlapping frequency ranges. FB10 necessarily splits the ultrasonic signal into a frequency range that would filter out higher frequencies to avoid aliasing, as is generally known to those of ordinary skill in the art from the Nyquist-sampling theorem. See Visser at ¶ 145, FIG.28A. The Visser reference also suggests decimating/resampling the audio channel to a lower sampling rate, discarding higher frequencies as would be generally known to those of ordinary skill in the art from the Nyquist-sampling theorem. See id. Visser, however, does not expressly describe decimating/resampling signal S10-1 so that the ultrasonic signal is resampled to an ultrasound sampling frequency.
Those of ordinary skill in the art would know that when sensing sound signals, which includes ultrasonic signals, it is advantageous to oversample them and convert them from analog-to-digital using an oversampling sigma-delta converter. See Dattorro at cols. 1–3, FIG.1. The resulting digital signal is then decimated/resampled to reduce processing overhead and produce only the bandwidth of interest while eliminating high-frequency switching noise. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to include a preliminary filter to eliminate high-frequency switching noise and decimate the digital signal produced by a                         
                            Σ
                            Δ
                        
                     converter that operates on a combined signal including a user utterance and a user gesture (i.e., ultrasonic reflection). For the foregoing reasons, the combination of the Campbell, Kalgaonkar, Visser and Dattorro references makes obvious all limitations of the claims.
Claim 9 depends on claim 1 and further requires the following:
“wherein the processing which the controller is configured to perform with the assistance of the ultrasound signal comprises: identifying speech in the received audio signal, and controlling a target device in dependence on the identified speech.”
The Campbell reference describes a system that includes a user-worn device 100 designed to improve hearing as explained in the obviousness rejection of claim 1. One of ordinary skill in the art at the time of filing would have reasonably recognized that the teachings of Campbell are applicable in other contexts, including various types of electronic devices. See Campbell at col. 12 ll. 36–54. Moreover, the claimed identification of speech and subsequent control of a target device are known prior art features. The Daley reference, for example, describes a system that combines gesture and voice user interfaces. The Daley reference describes using an ultrasonic sensor to detect a user’s gestures and to use those gestures to facilitate the voice recognition function of a voice user interface. Daley at ¶¶ 14, 15. Detected voices are used to wake up a device and to subsequently control it. Daley’s target device runs a virtual digital assistant, or virtual personal assistant (VPA). Daley at ¶¶ 16. Daley describes waking the VPA so that it will actively listen to user utterances containing spoken commands that control the VPA. Id. at ¶¶ 4, 12, 17. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have combined the teachings of Campbell and Daley. For example, one of ordinary skill would have found it obvious to modify Campbell to include the features of Daley, or vice versa. In any case, it would have been obvious to apply Daley’s teachings to identify speech in a received audio signal and to then control a target device as claimed. For the foregoing reasons, the combination of the Campbell, the Kalgaonkar and the Daley references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein the controller is configured to: process the received audio signal to be transmitted as part of a voice call.”
As shown in the obviousness rejection of claim 9, it would have been obvious to combine the teachings of Campbell and Daley to provide an electronic device including a combination of features taught by the two references. The Daley reference describes a sound processing system for interacting with a VPA through a VUI and a GBI. Daley at ¶¶ 14, 15. The Daley reference describes implementing the system with smart headphones and loudspeakers, but notes that the system is not tied to any particular device. Id. at ¶¶ 15, 16, 18. However, the Tackin reference also describes implementing sound processing systems as smartphones that provide not just a VUI and music reproduction but also support telephone calls in a speakerphone mode. Tackin at ¶¶ 27, 29, 152, FIG.1. Accordingly, it would have been obvious to implement Daley’s system with a smartphone capable of providing music playback, telephony and voice recognition. For the foregoing reasons, the combination of the Campbell, the Kalgaonkar, the Daley and the Tackin references makes obvious all limitations of the claim.
Claim 11 depends on claim 1. As shown in the obviousness rejection of claim 9, it would have been obvious to combine the teachings of Campbell and Daley to provide an electronic device including a combination of features taught by the two references. The table below illustrates the correspondence between the claim and the Daley reference.
Claim 11
The Daley Reference
“wherein the controller is configured to: monitor for one or more predetermined wake-up words in the received audio signal;
Daley’s system includes central hub 114, which performs control functions in the system. Id. at ¶ 15, FIG.1. Daley describes central hub 114 as monitoring for wake words 110 uttered by a user, like “Hey, Bose.” Id. at ¶¶ 12, 14, 15, 17, FIG.1.
“wake up a target device from a standby state in response to a positive detection of at least one of the one or more wake-up words; and
Central hub 114 responds to detected wake-up words by activating a target device that implements a voice user interface (VUI) portion of a virtual private assistant (VPA) that will parse subsequently spoken voice commands from the user. Id.
“perform a gesture detection process, by using the ultrasound signal to detect the reflections of the emitted ultrasound signal and thereby detect user gestures performed by a user in said environment;
Daley’s system also uses the reflected ultrasound signals to detect user gestures. Id. at ¶ 14, FIG.1.
“wherein the controller is configured to declare the positive detection of the at least one wake-up word at least partially in dependence on being accompanied by a user gesture as detected based on said gesture detection process.”
Daley’s central hub 114 uses the gestures to duck any audio that is currently playing to assist the system’s ability to listen for wake-up words. Id. at ¶¶ 12, 15. Central hub 114 may also respond to the detection of a gesture by priming a microphone, steering a beam towards the location or activating a VUI to hear wake-up words and to parse spoken commands. Id.

Table 2
For the foregoing reasons, the combination of the Campbell, the Kalgaonkar and the Daley references makes obvious all limitations of the claim.
Claim 12 depends on claim 9 and further requires the following:
“wherein the system is incorporated in the target device.”
The Daley reference similarly describes incorporating system components into a target device, such as a speaker or a pair of headphones. Daley at ¶¶ 14–17, FIG.1. For the foregoing reasons, the combination of the Campbell, the Kalgaonkar and the Daley references makes obvious all limitations of the claim.
Claim 13 depends on claim 9 and further requires the following:
“wherein the target device takes the form of one of: - a television set or set-top box, - a smart household appliance, - a mobile user terminal, - a desktop computer, - a server, or - a robot.”
The Daley reference similarly describes a target device, such as a speaker or a pair of headphones. Daley at ¶¶ 14–17, FIG.1. For the foregoing reasons, the combination of the Campbell, the Kalgaonkar and the Daley references makes obvious all limitations of the claim.
Claim 14 depends on claim 9 and further requires the following:
“wherein the target device is arranged to run a virtual digital assistant or to access a virtual digital assistant hosted on a server, and wherein the waking- up of the target device from the standby state comprises waking up the virtual digital assistant such that the virtual digital assistant will respond to further voice commands or queries detected in the audio signal.”
Daley’s target device similarly runs a virtual digital assistant, or virtual personal assistant (VPA). Daley at ¶¶ 16. Daley describes waking the VPA so that it will actively listen to user utterances containing spoken commands. Id. at ¶¶ 4, 12, 17. For the foregoing reasons, the combination of the Campbell, the Kalgaonkar and the Daley references makes obvious all limitations of the claim.
Claim 15 depends on claim 1 and further requires the following:
“wherein the system further comprises a sound source, and wherein the controller is configured to:
“apply an echo model in order to remove echoes of the sound source from the received audio signal, thereby producing an echo-cancelled version of the received audio signal, the echo model modelling an echo response of said environment;
“when the echo-cancelled version of the audio signal diverges from quiescence, perform an echo response classification to classify whether or not the divergence is due to a change in the echo response of the environment, by classifying the divergence as being due to a change in the echo response at least partially in dependence on being accompanied by a change in the reflections of the emitted ultrasound signal received in the received ultrasound signal; and
“train the echo model based on the received audio signal during periods when the divergence is classified as being due to the as due to a change in the echo response according to said echo response classification, but supressing the training during periods when the divergence is classified as not due to a change in the echo response according to said echo response classification.”
As shown in the obviousness rejection of claim 9, it would have been obvious to combine the teachings of Campbell and Daley to provide an electronic device including a combination of features taught by the two references. The Daley reference describes using an ultrasonic sensor to detect a user’s gestures and to use those gestures to facilitate the voice recognition function of a voice user interface. Daley at ¶¶ 14, 15. Daley does not contemplate the claimed echo cancellation function.
Aside from this use scenario, the art collectively describes many techniques that fuse ultrasonic motion and proximity sensing techniques into audio processing. Li suggests using ultrasound to detect motion/proximity of an object and applying it to acoustic echo cancellation. Li at Abs., ¶ 6. For example, Li describes an acoustic echo canceller 300 that includes an adaptive filter 340 that applies an echo model to a received far-end signal. Id. at ¶¶ 37–45, FIG.3. The filtered signal is then subtracted from a near-end signal in adder 341. Id. Several detection devices collaborate to control the training of adaptive filter 340. Id. at ¶¶ 46–48, FIGs.3, 4. For example, updating 450 is generally slowed until a path change/divergence occurs as detected by path change detector 441. Id. At that point training speed is increased. Id. However, ultrasonic-based motion activity detection (MAD) and proximity detection (PD) are also used to control adaptation, by providing a                         
                            μ
                        
                     adjustment 444 that overrides the adaptation speed of the update 450. Id. Updating is sped up when there is motion or a change in proximity, but slowed/suppressed when path changes are not accompanied with motion or proximity events. Id. One of ordinary skill would have seen from these teachings that Li’s echo cancellation scheme would actively cancel echo and improve the ability of a user to operate in a speakerphone mode, such as when Daley’s user listens to content reproduced by Daley’s speaker 106 and attempts to talk to a VPA through a VUI. See Li at ¶¶ 3–6; Daley at FIG.1. Accordingly, it would have been obvious to add Li’s echo cancellation system to Daley’s system. One of ordinary skill in the art would have expected that doing so would improve the ability of Daley’s user to listen to content and engage with a VPA despite echo generated by Daley’s speaker 106. For the foregoing reasons, the combination of the Campbell, the Kalgaonkar, the Daley and the Li references makes obvious all limitations of the claim.
Claim 16 depends on claim 1 and further requires the following:
“wherein the microphone takes the form of a directional microphone comprising an array of sound sensing elements, and wherein the controller is configured to:
based on the array of sound sensing elements, determine a direction of arrival of the received ultrasound signal; and
determine a direction of arrival of the received audio signal at least partially based on the direction of arrival of the received ultrasound signal.”
As shown in the obviousness rejection of claim 9, it would have been obvious to combine the teachings of Campbell and Daley to provide an electronic device including a combination of features taught by the two references. The Daley reference similarly describes using ultrasonic gesture sensing to determine the position of a user. Daley at ¶ 12. The Visser reference further develops this technical feature by describing the use of an array of ultrasonic sensors to determine the distance and angle of a user. Visser at ¶ 125, FIG.22A, B, C. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to use Visser’s ultrasonic detection array to determine a direction of arrival (e.g., distance and angle) of a speech utterance made by an object and to then steer an audible sensor array towards the object to improve voice detection. For the foregoing reasons, the combination of the Campbell, the Kalgaonkar, the Daley and the Visser references makes obvious all limitations of the claim.
Summary
Claims 1–16 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

5/6/2022